          Case 1:17-cv-12043-PBS Document 83 Filed 05/06/20 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS


 EQUAL MEANS EQUAL,
 JANE DOE,
 MARY DOE,
 SUSAN DOE, and
 THE NATIONAL COALITION AGAINST
 VIOLENT ATHLETES,

         Plaintiffs,
                                                           Civil Action No. 17-12043-PBS
 v.

 U.S. DEPARTMENT OF EDUCATION and
 ELISABETH D. DEVOS, in her official
 capacity as Secretary of Education,

         Defendants.


                                            NOTICE

        Pursuant to the Court’s direction at the February 25, 2020, motions hearing, see Feb. 25

Hr’g Tr. at 53:7-8, Defendants respectfully notify the Court that the Department of Education

today released its Final Rule under Title IX of the Education Amendments of 1972, which prohibits

discrimination on the basis of sex in education programs or activities receiving federal financial

assistance. An unofficial version of the Final Rule, as transmitted to the Federal Register for

publication, is available at the following address: https://www2.ed.gov/about/offices/list/ocr/docs/

titleix-regs-unofficial.pdf.

Dated: May 6, 2020                                 Respectfully submitted,

                                                   JOSEPH H. HUNT
                                                   Assistant Attorney General

                                                   CARLOTTA P. WELLS
                                                   Assistant Branch Director
                                                   Civil Division
         Case 1:17-cv-12043-PBS Document 83 Filed 05/06/20 Page 2 of 2




                                                    /s/ Steven A. Myers
                                                    STEVEN A. MYERS
                                                    (NY Bar # 4823043)
                                                    BENJAMIN T. TAKEMOTO
                                                    (DC Bar # 1045253)
                                                    Trial Attorneys
                                                    United States Department of Justice
                                                    Civil Division, Federal Programs Branch
                                                    P.O. Box No. 883, Ben Franklin Station
                                                    Washington, DC 20044
                                                    Phone: (202) 305-8648
                                                    Fax: (202) 616-8470
                                                    E-mail: steven.a.myers@usdoj.gov

                                                    Attorneys for Defendant

                                CERTIFICATE OF SERVICE

       I hereby certify that a true copy of the above document was served upon Plaintiffs’ counsel,

Wendy J. Murphy, by the Electronic Case Filing system on May 6, 2020.

                                                      /s/ Steven A. Myers
                                                      STEVEN A. MYERS




                                                2
